DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Amendments and Arguments filed on 11/12/2021.
Claims 1, 4, 5, 7, 9, 12, 13, 15, and 19 have been amended and claims 6 and 14 have been canceled, according to Amendments filed on 11/12/2021, addressing the 35 U.S.C. § 101 rejection and the 35 U.S.C. § 103 rejection. 
Claims 1-5, 7-13, and 15-20 are presented for examination.

Allowable Subject Matter
Claims 1-5, 7-13, and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claims 1-20 were rejected under 35 U.S.C. § 101 as being directed to or encompassing a human organism in a Non-Final Rejection filed on 08/13/2021. The Applicant has amended the claims to remove such language. Therefore, the rejection of claims 1-20 under 35 U.S.C. § 101 for being directed to or encompassing a human organism has been withdrawn.
Claims 1-20 were rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claims are directed to a judicial exception (i.e. abstract idea) in a Non-Final Rejection filed on 08/13/2021. The claims are allowable over the 35 U.S.C. § 101 rejection:
The Applicant has provided Argument/Remarks filed on 11/12/2021, in which the Applicant asserts “In particular, a recognized existing technological field of endeavor — inadvertent conversational disclosure of personal information over a telecommunications network — has suffered from undesirable shortcomings. Application at paras. 0017, 0019. In 
The Examiner would additionally like to note that the independent claims recite “monitoring, by intercepting a network-mediated natural language communication of a protected party, the communication; detecting, within the monitored communication using a natural language processing engine, a natural language interaction including the protected party; analyzing, to determine an interaction pattern, the natural language interaction, the interaction pattern comprising data derived from the monitored communication, metadata of the protected party, and metadata of a recipient of the monitored communication; predicting, using the interaction pattern and an interaction behavior model, a disclosure of personal 

Claims 1-20 were rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent 8,145,562 to Wasserblat in view of U.S. Publication 2018/0240028 to Baracaldo in a Non-Final Rejection filed on 08/13/2021. The claims are allowable over the 35 U.S.C. § 103 rejection:
The Applicant has provided Argument/Remarks filed on 11/12/2021, in which the Applicant asserts “Thus, although Wasserblat discloses the existence of talk patterns and dialogic patterns, the reference is silent as to predicting, using the interaction pattern and an interaction behavior model, a disclosure of personal information. The reference is also silent as to who is predicted to make the disclosure, and preventing such a disclosure. Consequently, without more, Wasserblat cannot properly be interpreted as teaching or suggesting predicting, using the interaction pattern and an interaction behavior model, a disclosure of personal information of the protected party, the disclosure predicted to be performed by the protected party during a future portion of the natural language interaction; and preventing, by muting a microphone of the protected party, a communication of the protected party, the communication predicted to contain the disclosure, as now claimed… Thus, Baracaldo discloses detecting signs of a suspicious transaction, and reporting the event and freezing a transaction. However, the reference does not disclose preventing a communication predicted to contain the disclosure. Thus, without more, Baracaldo cannot properly be interpreted as teaching or suggesting predicting, using the interaction pattern and an interaction behavior model, a disclosure of personal information of the protected party, the disclosure predicted to be performed by the protected party during a future portion of the natural language interaction; and preventing, by muting a microphone of the protected party, a communication of the protected party, the communication predicted to contain the disclosure, as now claimed, either.”
The Examiner would additionally like to note that the independent claims recite “monitoring, by intercepting a network-mediated natural language communication of a protected party, the communication; detecting, within the monitored communication using a natural language processing engine, a natural language interaction including the protected party; analyzing, to determine an interaction pattern, the natural language interaction, the interaction pattern comprising data derived from the monitored communication, metadata of the protected party, and metadata of a recipient of the monitored communication; predicting, using the interaction pattern and an interaction behavior model, a disclosure of personal information of the protected party, the disclosure predicted to be performed by the protected party during a future portion of the natural language interaction; and preventing, by muting a microphone of the protected party, a communication of the protected party, the communication predicted to contain the disclosure.” Wasserblat and Baracaldo do not explicitly disclose the limitations of the invention; predicting, using the interaction pattern and an interaction behavior model, a disclosure of personal information of the protected party, the disclosure predicted to be performed by the protected party during a future portion of the natural language interaction; and preventing, by muting a microphone of the protected party, a communication of the protected party, the communication predicted to contain the disclosure. This uniquely distinct feature alongside the combination of limitations in independent claims 1 and 17 render the claims allowable over the art. Thus, claims 1-5, 7-13, and 15-20 are believed to be in condition for allowance.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Azam Ansari, who can normally be reached on Mon-Fri, 8 am to 4:30 pm at telephone number 571-272-7047.  
If any attempt to reach the examiner by telephone is unsuccessful, the examiner's supervisor, Waseem Ashraf, can be reached at (571) 270-3948.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 1866-217-9197 (toll-free).

/AZAM A ANSARI/
Primary Examiner, Art Unit 3682                                                                                                                                                                                                        
October 23, 2021